DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 06/25/2020 is acknowledged. Claims 1-5, 7-8, 10-17, and 20-23 are amended. Claims 6, 9, 18-19, and 24-52 are cancelled. Claims 1-5, 7-8, 10-17, and 20-23 are pending and currently under examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “pair of clamp forceps” in claim 10, line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 13 is objected to because of the following informalities:  
Line 8 should read “…the first detachable component enters   
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, 10-17, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. 
Regarding claims 5 and 8, recitation of “a longitudinal axis of a scalpel bar” in line 3 renders the scope of the claims indefinite because it is unclear if the limitation is introducing new structure or if it is the same structure recited in claim 1. For examination purposes, “a longitudinal axis of a scalpel bar” has been interpreted as the longitudinal axis of the scalpel bar. Additionally, claims 5 and 8 recite “a transverse slot structure and a vertical slot structure”, which renders the scope of the claims indefinite because it is unclear if the transverse and vertical slot structures are the first and second slots or additional structure. For examination purposes, “a transverse slot structure and a vertical slot structure” has been interpreted as the first slot and the second slot, respectively. Claims 10-17 and 20-23 are rejected by virtue of their dependency from claim 5.
Claim 10 recites the limitation “a pair of clamp forceps” in line 3. It is unclear if the pair of clamp forceps is comprised of two clamp arms or if the pair of clamp forceps is comprised of one clamp arm and a blade as shown in Fig. 13 and 21-24. For examination purposes, “a pair of clamp forceps” has been interpreted, based on the 
Claim 13 recites the limitation “the first boss on the first detachable component enters a first intersection point of the first slot and the second slot of the second limiting slot” in lines 8-10, which is confusing because claim 13, lines 5-6 describe that “the first boss on the first detachable component enters the first limiting slot”. For examination purposes, “the first boss on the first detachable component enters a first intersection point of the first slot and the second slot of the second limiting slot” has been interpreted as the first boss on the first detachable component enters the intersection point of the first slot and the second slot of the first limiting slot. There is also insufficient antecedent basis for the limitation "the first slot and the second slot of the second limiting slot" in claim 13, lines 11-12. For examination purposes, “the first slot and the second slot of the second limiting slot” has been interpreted as a first slot and a second slot of the second limiting slot. Claims 14-23 are rejected by virtue of their dependency from claim 13.
Claim 16 recites the limitation “the second slot of the second limiting slot is oriented along the direction of the longitudinal axis of the scalpel bar, and the first slot of the second limiting slot is oriented vertically to the direction of the longitudinal axis of the scalpel bar” however claim 13, from which claim 16 depends, sets forth the limitations “the first boss on the first detachable component the first limiting slot, and the second boss on the second detachable component enters the second limiting slot simultaneously” and “the external cannula is rotated to cause the first boss on the first detachable component to completely enter the second slot from the first slot of the first 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaupre (WO 2017100412).
Regarding claim 1, Beaupre discloses an ultrasonic surgical instrument (12, see Fig. 1) comprising: a cannula component (40, see Fig. 4); and an instrument body (14) wherein the instrument body includes a scalpel bar (42) for realizing an ultrasonic cutting effect (waveguide 42 has a blade 43 at the distal end and is operatively coupled transducer 92 which propagates ultrasonic energy along the waveguide, see paragraphs [0038-0040]), and wherein the cannula component (40) is detachably connected to the instrument body by a detachable structure along a longitudinal axis of the scalpel bar (the clamp assembly 40 is detachably connected to handle assembly 14 by a pair of axially aligned bayonet mounts, see paragraph [0027] and see Fig. 6-7 showing detachable structure 48, 71, 81).
Regarding claim 2, Beaupre discloses the ultrasonic surgical instrument according to claim 1, wherein the detachable structure comprises a plurality of detachable components (50, 60, 71, 81, see Fig. 7), and the instrument body is fixedly connected (which has been interpreted as connected) with the cannula component by at least one of the plurality of detachable components (bayonet connector assembly 48 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-8, 10-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre as applied to claims 1 and 2 above, and further in view of Scirica (US 20070084898).
Regarding claims 3-5, Beaupre discloses the ultrasonic surgical instrument according to claim 2, wherein a first detachable component (71, 50, see Fig. 7) comprises a first boss (mounting pin 71) located on the cannula component (40) (mounting pin 71 extends from the outer support tube 70, which is a subcomponent of the clamp assembly 40, see paragraph [0043] and Fig. 7) and a first limiting slot (54) located on the instrument body (14) (first limiting slot 54 is a part of bayonet connector assembly 48, which is mounted in the handle assembly 14, see paragraph [0043] and Fig. 7). The first limiting slot (54, see Fig. 8A-D) comprises a first slot (axial slot portion 55) parallel to the longitudinal axis of the scalpel bar and a second slot (circumferential slot portion 56) that is disposed in a direction perpendicular to the longitudinal axis of the scalpel bar, wherein the first boss (71) is configured to slide along the direction of the longitudinal axis of the scalpel bar in the first slot of the first limiting slot, and slide in 
Scirica, in the same field of art, teaches a surgical instrument (10, see Fig. 1) with a cannula component (16) that is detachably connected to the instrument body (12) (16 is releasably engaged with the instrument body 12 via the elongated body 14, see paragraph [0157]) by a detachable component (see Fig. 40-45) comprised of a boss (254), a limiting slot (14b), a stopper (190a) and an elastic element (194) for locking the cannula component (16) in place (see paragraphs [0174-0175]). The limiting slot (14b) comprises a first slot portion parallel to the longitudinal axis of the device and a second slot portion that is perpendicular to the longitudinal axis of the device (see annotated copy of Fig. 40 below). When the cannula component (16) is advanced towards the elongated body (14), the stopper (190a) is configured to slide against the bias of the elastic element (194) along the direction of the longitudinal axis in the first slot portion 

    PNG
    media_image1.png
    289
    595
    media_image1.png
    Greyscale

	Regarding claims 7-8, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 3, wherein the first boss (71, see Fig. 7 of Beaupre) is located on the cannula component (40) (mounting pin 71 is a part of outer support tube 70 which is a subcomponent of clamp assembly 40, see Fig. 4 and 7 of Beaupre), and the first limiting slot, the stopper, and the elastic element are located on the instrument body (slot 54 of Beaupre is a part of bayonet connector assembly 48 which is mounted on the instrument body 14 and the stopper 190a and elastic element 194 of Scirica are configured to operate within a slot, so the surgical instrument of Beaupre as modified by Scirica would meet this limitation, see paragraph [0043] of 
Regarding claim 10, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 5, wherein the cannula component (clamp assembly 40, see Fig. 4 of Beaupre) comprises an internal cannula (80), an external cannula (70), and a pair of clamp forceps (which has been interpreted as a clamp arm and a blade) located at a far end of the surgical instrument (blade 43 and clamp arm 101 are located at a distal end of the surgical instrument, see Fig. 4 and 15 of Beaupre), wherein the external cannula and the internal cannula are coaxial with respect to the scalpel bar and the clamp forceps are rotatably connected with the external cannula by a first rotating shaft (the clamp arm 101 is pivotally attached to the outer support tube 70 by pivot pin 103, see paragraph [0072] and Fig. 15 of Beaupre) and rotatably connected with the internal cannula by a second rotating shaft, so that the internal cannula is pulled forwards and backwards along an axial direction to drive the 
Regarding claim 11, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 10, wherein the detachable structure comprises a second detachable component (81, 60, see Fig. 7 of Beaupre), and wherein the instrument body is in drive connection with the internal cannula via the second detachable component (axial translation of the coupling member 60 causes axial translation of the actuation member 80, see paragraph [0073] of Beaupre).
Regarding claim 12, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 11, wherein the second detachable component comprises a second limiting slot (64, see Fig. 9C of Beaupre) and a second boss (81, see Fig. 7 of Beaupre).
Regarding claim 13, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 12, wherein the second detachable component moves along with a movement of the first detachable component while mounting or dismounting the cannula component with respect to the instrument body (the coupling member 60 of the second detachable component and the coupling member 50 of the first detachable component move together, see paragraph [0052] of Beaupre), wherein the first boss on the first detachable component enters the first limiting slot, and the second boss on the second detachable component enters the second limiting slot simultaneously; wherein the first boss on the first detachable component enters a first intersection point of the first slot and the second slot of the first 
Regarding claim 14, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 13, wherein the second limiting slot (64, see Fig. 9C of Beaupre) is located in the instrument body (the slot 64 is a part of bayonet connector assembly 48, which is mounted in the handle assembly 14, see paragraph [0043] and Fig. 7 of Beaupre), and the second boss is located on the internal cannula (pin 81 is located on the actuation member 80, see Fig. 7 of Beaupre). The combination of Beaupre and Scirica fails to teach the second limiting slot is located in the internal cannula, and the second boss is located on the instrument body. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ultrasonic surgical instrument, as taught by Beaupre and Scirica, the second limiting slot is located in the internal cannula, and the second boss is located on the instrument body, since doing so would have been a mere 
Regarding claim 15, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 14, wherein the first slot (axial slot portion 65, see Fig. 9A-9C of Beaupre) of the second limiting slot is along the direction of the longitudinal axis of the scalpel bar, and the second slot (circumferential slot portion 66, see Fig. 9A-9C of Beaupre) of the second limiting slot is vertical to the direction of the longitudinal axis of the scalpel bar and wherein, the second boss (pin 81, see Fig. 7 of Beaupre) is configured to slide along the direction of the longitudinal axis of the scalpel bar in the first slot of the second limiting slot and slide in a direction vertical to the direction of the longitudinal axis of the scalpel bar in the second slot of the second limiting slot (pin 81 is configured is configured to slide along the longitudinal axis within the axial slot portion 65 and along a direction vertical to the longitudinal axis within the circumferential slot portion 66, see Fig. 13A-C and paragraph [0063] of Beaupre).
Regarding claim 16, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 14, wherein the first slot (axial slot portion 65, see Fig. 9A-9C of Beaupre) of the second limiting slot is along the direction of the longitudinal axis of the scalpel bar, and the second slot (circumferential slot portion 66, see Fig. 9A-9C of Beaupre) of the second limiting slot is vertical to the direction of the longitudinal axis of the scalpel bar and wherein, the second boss (pin 81, see Fig. 7 of Beaupre) is configured to slide along the direction of the longitudinal 
Regarding claim 17, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument component according to claim 13, wherein the second limiting slot (64, see Fig. 9C of Beaupre) is located in the instrument body (the slot 64 is a part of bayonet connector assembly 48, which is mounted in the handle assembly 14, see paragraph [0043] and Fig. 7 of Beaupre), and the second boss is located on the internal cannula (pin 81 is located on the actuation member 80, see Fig. 7 of Beaupre).
Regarding claim 20, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 15, wherein the cannula component further comprises an external cannula fastener (cylindrical portion 72, see Fig. 7 of Beaupre) and an internal cannula fastener (external surface of the actuation member 80 including pins 81, see Fig. 7 of Beaupre), the external cannula fastener being fixedly connected with the external cannula, and the internal cannula fastener being fixedly connected with the internal cannula.
Regarding claim 21, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 20, wherein the first boss is provided on the external cannula fastener (the mounting pin 71 is provided on the cylindrical portion 72, see Fig. 7 of Beaupre), and the second limiting slot is provided on the .
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre in view of Scirica as applied to claim 21 above, and further in view of Suon et al. (20120197190).
Regarding claim 22, the combination of Beaupre and Scirica teaches the ultrasonic surgical instrument according to claim 21, wherein a fixed seat (50, see Fig. 7 of Beaupre) is provided on the instrument body, the first limiting slot is provided on the fixed seat, a thumbwheel (slot 54 is on the coupling member 50 and thumbwheel 22 is configured to engage the first coupling member 50, see paragraph [0066] and of Beaupre). The combination of Beaupre and Scirica meet the limitation of the elastic element being mounted on the fixed seat since the stopper (190a) and elastic element (194) of Scirica are configured to operate within a slot (see paragraphs [0174-0175] and Fig. 40-45 of Scirica) and the slot (54) of Beaupre is mounted on the fixed seat (50). The combination of Beaupre and Scirica fails to teach the stopper is provided on the thumbwheel and wherein the thumbwheel is configured to drive the stopper along the direction of the first slot of the first limiting slot by overcoming the elastic force of the elastic element so that the stopper opens an intersection of the first slot and the second slot of the first limiting slot. It is noted that the stopper (190a) of Scirica is configured to overcome the elastic force of the elastic element (194) by actuation of the button (190) (see paragraphs [0174-0175] and Fig. 40-45 of Scirica).

Regarding claim 23, the combination of Beaupre, Scirica and Suon teaches the ultrasonic surgical instrument according to claim 22, wherein a driving seat (60, see Fig. 7 of Beaupre) is connected to the instrument body, the second boss is provided on the driving seat (the second limiting slot, slot 64, is provided on the driving seat, second coupling member 60, see Fig. 7 of Beaupre, however, as discussed with reference to claim 14, it would have been obvious to have instead provided pin 81 on coupling member 60) the driving seat and the second boss are configured to move in a direction along the axis of the scalpel bar by a manual control mechanism on the instrument body (the coupling member 60 is configured to translate along the longitudinal axis by actuation of actuating lever 18, see paragraph [0073] and Fig. 6 of Beaupre).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771